MORGAN, J.,
di&ientuHj. The agreement between the city and the railroad company was that in consideration of the company accounting to-the city a bonus of nine sixteenths of one per cent for each and every passenger carried the company was to be exempted from all city taxation upon the value of the track, rolling-stock, equipments, and depots. The city brings suit to recover taxes on the company’s real estate, which, as I understand it, comprises its depots. I think there is a contract between the city and the company which prohibits this, and I do not think that the city should be permitted to violate it. If the company has paid its bonus, and is now compelled to pay a tax, it will have to pay two taxes. One, I think, is enough.
I think this case is governed by the case of the Louisiana State Lottery Company vs. the City, 24 An. 86, and that case stands on authority which, to my mind, is entirely satisfactory.
I think the judgment of the district court should bo affirmed.
I therefore dissent.
Rehearing refused.